              Case 3:20-cr-05447-RJB Document 28 Filed 03/19/21 Page 1 of 2


 1                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
 2
        UNITED STATES OF AMERICA,
 3                                                          Case No. CR20-5447-02-RJB
               Plaintiff,
                                                            ***AMENDED***
 4                     v.                                   DETENTION ORDER

 5      COSME SANCHEZ-ESPINO,
                      Defendant.
 6

 7
           THE COURT accepts the stipulation to detention without prejudice, offered by the
 8
     defense and agreed to by the Government, and also finds that no condition or
 9
     combination of conditions which defendant can meet will reasonably assure the
10
     appearance of the defendant as required and/or the safety of any other person and the
11
     community.
12
           This finding is based on 1) the nature and circumstances of the offense(s)
13
     charged, 2) the weight of the evidence against the person; 3) the history and
14
     characteristics of the person; and 4) the nature and seriousness of the danger release
15
     would impose to any person or the community.
16

17
                            Findings of Fact/ Statement of Reasons for Detention
18
           The Court finds that Mr. Sanchez-Espino presents a danger to others and to the
19
           community, which the Pretrial Services Report (Dkt. 21) shows by clear and
20
           convincing evidence -- based on repeated criminal conduct involving felony
21
           offenses and repeated convictions for possession, intent to distribute, and
22
           conspiracy in relation to controlled substances – according to the defendant’s
23
           criminal history. The Court also finds dangerousness by clear and convincing
24
           evidence based on allegations concerning possession, intent to distribute, and

                                                 1
           Case 3:20-cr-05447-RJB Document 28 Filed 03/19/21 Page 2 of 2


 1       conspiracy in relation to methamphetamine and fentanyl – as charged in the

 2       Indictment (Dkt. 1) concerning the current offense.

 3

 4       The Court also finds a risk of failure to appear, and risk of flight, based on

 5       multiple failures to appear, as well as multiple aliases and Social Security

 6       Numbers, as shown by a preponderance of the evidence by information

 7       contained in the Pretrial Services Report (Dkt. 21).

 8

 9       This order is entered without prejudice; the defendant may make a motion in the

10       future for a detention review hearing.

11                                    Order of Detention

12   <   The defendant shall be committed to the custody of the Attorney General for

13       confinement in a corrections facility separate, to the extent practicable, from

14       persons awaiting or serving sentences or being held in custody pending

15       appeal.

16   <   The defendant shall be afforded reasonable opportunity for private

17       consultation with counsel.

18   <   The defendant shall on order of a court of the United States or on request of

19       an attorney for the Government, be delivered to a United States Marshal for

20       the purpose of an appearance in connection with a court proceeding.

21
                                                            March 19, 2021

                                                      A
22

23                                                    Theresa L. Fricke
                                                      United States Magistrate Judge
24


                                                  2
